Case 1:20-cv-02172-RM-NYW Document 13 Filed 07/29/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE, and
  ALISSIA ACKER, on behalf of themselves, and others similarly situated,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO,
  INTERIM POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  F/N/U RODRIGUEZ, in her or his individual capacity,
  JOHN & JANE DOES 1-100, in their individual capacities,
  JOHN & JANE BOES 1-25, in their individual capacities,
  JOHN & JANE FOES 1-31, in their individual capacities,
  JOHN & JANE MOES, 1-16, in their individual capacities,

        Defendants.
  ______________________________________________________________________________

                      NOTICE OF ENTRY OF APPEARANCE
  _____________________________________________________________________________

         Helen Oh of the law firm of KILLMER, LANE & NEWMAN, LLP, an attorney duly licensed

  to practice before this Court, hereby enters her appearance on behalf of all Plaintiffs.

         DATED this 29th day of July 2020.
                                                KILLMER, LANE & NEWMAN, LLP

                                                s/ Helen Oh
                                                __________________________
                                                Mari Newman
                                                Andy McNulty
                                                Helen Oh
                                                1543 Champa Street, Suite 400
                                                Denver, CO 80202
                                                (303) 571-1000
                                                (303) 571-1001
                                                mnewman@kln-law.com
Case 1:20-cv-02172-RM-NYW Document 13 Filed 07/29/20 USDC Colorado Page 2 of 3




                                    amcnulty@kln-law.com
                                    hoh@kln-law.com


                                    ATTORNEYS FOR PLAINTIFFS
Case 1:20-cv-02172-RM-NYW Document 13 Filed 07/29/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 29, 2020, I electronically filed the foregoing NOTICE OF
  ENTRY OF APPEARANCE with the Clerk of Court using the CM/ECF system, which will
  send notification of this filing to the following:

  Thomas S. Rice
  Eric Ziporin
  Jonathan N. Eddy
  SGR, LLC
  3900 East Mexico Ave, Suite 700
  Denver, CO 80210
  trice@sgrllc.com
  eziporin@sgrllc.com
  jeddy@sgrllc.com


                                              s/ Charlotte Bocquin Scull
                                              Paralegal
